DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 11/11/20.  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1 – 13 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “a gland nut comprising gland nut external threads that mate to receptacle threads formed in a flange housing receptacle, said pressure gauge  comprising a Response to Office ActionPage 2 Inventor: Anand Kalimuthutube, said tube comprising a conical tube end, said tube extending through said gland nut, said flange housing receptacle further comprising a conical recess surface that mates with said conical tube end to form a conical metal to metal seal” in combination with the other limitations presented in claim 1 and “a gland nut comprising gland nut external threads that mate to receptacle threads formed in a flange housing receptacle, said pressure gauge comprising a tube extending from a face of said pressure gauge, said tube comprising a Response to Office ActionPage 4 Inventor: Anand Kalimuthuconical tube end, said tube .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/16/21